Citation Nr: 0823759	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-16 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for 
tricompartmetnal degenerative joint disease of the right knee 
(right knee disability), currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for episodes of 
musculoligamentous strain of the left knee with effusion and 
degenerative arthritis (left knee disability), currently 
evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to December 
1972, and from March 1973 to December 1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Lincoln, Nebraska.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
service-connected right knee disability is manifested by 
subjective complaints of pain, weakness, and stiffness, with 
objective extension to 0 degrees and flexion limited to no 
more than 30 degrees by pain and repetition, and no clinical 
evidence of instability or subluxation.

2.  Throughout the rating period on appeal, the veteran's 
service-connected left knee disability is manifested by 
subjective complaints of pain, weakness, and stiffness, with 
objective extension to 0 degrees and flexion limited to no 
more than 30 degrees by pain and repetition, and no clinical 
evidence of instability or subluxation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2007). 

2.  The criteria for an evaluation in excess of 20 percent 
for a left knee disability have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of award of benefits sought.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.

In the present case, VA issued VCAA notice letters to the 
veteran for the above issues dated in June 2005, August 2005, 
and March 2006.  The letters informed the veteran of what 
evidence was required to substantiate his claims and of his 
and VA's respective duties for obtaining evidence, as well as 
requested that the veteran submit any additional evidence in 
his possession pertaining to the claims.  The March 2006 
letter also informed the veteran as to the law pertaining to 
the assignment of a disability rating and effective date as 
the Court required in Dingess/Hartman.  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the DC 
(Diagnostic Code) under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DC, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability. 

In the case currently before the Board, the VCAA notice 
letters did not make specific reference to the relevant 
diagnostic codes and other applicable information.  As such, 
this error is presumed prejudicial.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), cert. granted, 76 U.S.L.W. 
3529 (U.S. June 16, 2008) (No. 07-1209), the Federal Circuit 
stated that all VCAA notice errors are presumed prejudicial 
and require reversal unless the VA can show that the error 
did not affect the essential fairness of the adjudication.  
To do this, the VA must show that the purpose of the notice 
was not frustrated, such as by demonstrating that any defect 
was cured by actual knowledge on the part of the claimant, 
that a reasonable person could be expected to understand from 
the notice what was needed, that a benefit could not have 
been awarded as a matter of law, or perhaps where the 
claimant has stated that he or she has no further evidence to 
submit, or where the record reflects that VA has obtained all 
relevant evidence.  There must be a demonstration that there 
was no prejudicial error.  See Fenstermacher v. Phila. Nat'l 
Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had 
been served.").  In order for the Court to be persuaded that 
no prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).   

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores, 22 Vet. App. at 46.  In the present case, the 
claimant demonstrated actual knowledge of what was needed to 
establish the increased rating claim.  Actual knowledge is 
established by statements and arguments by the claimant and 
the claimant's private attorney on appeal demonstrating an 
awareness of what was necessary to substantiate the claim for 
a higher rating.  See e.g., Statement by veteran, dated in 
April 2005.  See also Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007); see also Short Bear v. Nicholson, 19 Vet. App. 
341, 344 (2005).  Additionally, the February 2006 Statement 
of the Case included a description of the regulations 
applicable to rating the disability at issue, as well as the 
rating formula for all possible schedular ratings for the 
diagnostic code under which the veteran's current rating is 
assigned.  

In reaching this determination, the Board observes that the 
veteran's attorney has represented him since December 2005, 
and the Court has held that in determining whether prejudice 
resulted from insufficient notice, a claimant's 
representation by counsel, although it does not alleviate 
VA's obligation to provide complaint notice, must be 
considered in determining whether he has been prejudiced.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2007).  The 
Overton Court noted that ethical obligations require that an 
attorney communicate and zealously represent a client's 
interest, and added, "[I]t is not unreasonable to conclude 
that an appellant's attorney is acting with the full 
authority and knowledge of his client and thus, to attribute 
to his client, the attorney's actions and communications."  
Id. at 438-39; see also Medrano v. Nicholson, 21 Vet. App. 
165, 172 (2007).  The Board further finds that a reasonable 
person could be expected to understand what was needed to 
substantiate the claims and thus the essential fairness of 
the adjudication was not frustrated.  Thus, even assuming a 
notice error, the Board concludes the error was harmless.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claims, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error and the appellant has not been prejudiced 
thereby.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to him. 

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claims.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  In this regard, a VCAA Notice Response from the 
veteran, dated in March 2006, indicated that he had no more 
information or evidence to provide VA to substantiate his 
claims.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Legal criteria
 
Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.


Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims.

In a statement received in April 2005, the veteran asserts 
that an increased evaluation is warranted for his service-
connected left and right knee disabilities.  The veteran has 
also contended that he is entitled to separate compensable 
evaluations for arthritis of the left and right knees.  It is 
noted that the veteran's service-connected left and right 
knee disabilities already contemplate arthritis of those 
joints.  It is further noted that Board analysis addressing 
whether increased ratings for the veteran's service-connected 
bilateral knees will also address whether separate 
compensable ratings are warranted for disabilities of each 
knee.  

As the veteran's claim was received by VA in April 2005, the 
rating period on appeal is from April 2004, one year prior to 
the date of receipt of the increased rating claim.  38 C.F.R. 
§ 3.400(o)(2) (2007).  However, in accordance with 38 C.F.R. 
§§ 4.1 and 4.2 (2007) and Schafrath v. Derwinski, 1 Vet. App. 
589 (1991), the history of the disability is for 
consideration in rating a disability.

Throughout the rating period on appeal, the veteran's 
service-connected left and right knee disabilities have been 
rated as 20 percent disabling.  The left knee disability is 
rated under the hyphenated Diagnostic Code of 5299-5261 and 
the right knee disability is rated under the hyphenated 
Diagnostic Code of 5010-5260.  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  38 C.F.R. § 4.45 (2007).

Regarding limitation of motion of the knee, Diagnostic Codes 
5260 and 5261 concern limitation of leg flexion and 
extension, respectively.  Under Diagnostic Code 5260, a 
noncompensable evaluation is assigned where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted for 
leg flexion limited to 45 degrees.  A 20 percent is warranted 
when flexion of the leg is limited to 30 degrees.  Finally, a 
30 percent rating is warranted when flexion is limited to 15 
degrees.  Diagnostic Code 5261 provides a noncompensable 
rating when extension is limited to 5 degrees.  A 10 percent 
rating is warranted for leg extension limited to 10 degrees.  
A 20 percent evaluation is for leg extension limited to 15 
degrees.  A 30 percent evaluation is warranted for leg 
extension limited to 20 degrees.  A 40 percent evaluation is 
warranted for leg extension limited to 30 degrees.  A 50 
percent evaluation is warranted for leg extension limited to 
45 degrees.

At this time, the Board acknowledges VAOPGCPREC 9-2004 (Sept. 
17, 2004), where it was held that a claimant who had both 
limitation of flexion and limitation of extension of the same 
leg must be rated separately under Diagnostic Codes 5260 and 
5261 to be adequately compensated for functional loss 
associated with injury to the leg.  As such, if the evidence 
of record reflects compensable loss of both flexion and 
extension of either leg, the veteran would be entitled to the 
combined evaluation under Diagnostic Codes 5260 and 5261, per 
the combined ratings table in 38 C.F.R. § 4.25.

During the rating period on appeal, the record reflects that 
the veteran had a VA examination in April 2006.  Upon range 
of motion testing at that VA examination, the veteran had 
flexion of both knees from 0 to 40 degrees with pain that 
began at 15 degrees.  It was noted that there was additional 
loss of motion on repetitive use of 0 to 35 degrees.  The 
veteran has extension of both knees to 0 degrees (full 
extension).  See 38 C.F.R. § 4.71a, Plate II (noting that the 
normal range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion).  There was neither pain 
noted nor additional loss of motion with repetitive use on 
extension.  At that time, the diagnosis was bilateral knee 
musculoligamentous strain and degenerative joint disease.  A 
private medical record from Bainbridge Orthopaedic Clinic, 
dated in June 2005, reflects that upon range of motion 
testing, the veteran had full extension, but he could not 
flex to more than 30 degrees.  A March 2005 VA orthopedic 
note revealed full range of motion of the knees with pain 
significant to both sides of the medial joint line.  

Based on the objective findings discussed above, the criteria 
for an evaluation in excess of 20 percent for limitation of 
motion of the veteran's bilateral knees under Diagnostic 
Codes 5260 and/or 5261 have not been satisfied.  The Board 
also notes that the April 2006 VA examination report noted 
that the veteran will occasionally use a wrap on his knees, 
but he otherwise did not use a brace on an ongoing basis nor 
did he need any assistive aids for walking.  

Moreover, even with consideration of additional functional 
limitation due to factors such as pain and weakness under 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. at 206-07, 
there has been no demonstration of functional impairment 
comparable to the criteria for the next-higher rating.  The 
Board acknowledges the veteran's complaints of pain in his 
knees throughout the rating period on appeal.  In this 
regard, the June 2005 private medical record reflects that 
the veteran reported pain and discomfort in both of his 
knees.  It was also noted that his ability to walk was 
limited and that while going up and down stairs he had to 
swing side-to-side.  It was further noted that the veteran 
took 3 Tylenol tablets 3 times per day, which he stated had 
made a difference and that he was feeling better overall.  
The private medical record also notes that the veteran's 
knees lock, catch, snap and pop.  On examination it was noted 
that the veteran moved around a "great deal" because it was 
more comfortable for him.  At the April 2006 VA examination, 
the veteran reported a constant pain, weakness, and stiffness 
regarding each of his knees.  It was noted that the veteran 
described a buckling of the knees 3 to 4 times per year.  The 
veteran also reported catching and clicking of the knees 
bilaterally.  The veteran described flare ups of his knees, 
which can occur weekly.  The veteran's gait was antalgic, 
with poor propulsion and described as "stiff legged 
bilaterally."  While the Board acknowledges that the veteran 
had some pain on motion, as noted in the March 2005 VA 
treatment record and the April 2006 VA examination report, he 
had no pain with extension or repetitive motion of either 
knee at the 2006 VA examination.  Further, on VA examination 
in April 2006 it was reported that even with loss of motion 
on repetitive use, flexion was still achieved to 35 degrees.  
It was reported that he had full range of motion in the March 
2005 VA treatment record.  The April 2006 VA examination 
report noted that the veteran took pain medications and 
reported that he does derive some benefit from the 
medications.  It was further noted that he will occasionally 
use a wrap on his knees, but he otherwise did not use a brace 
on an ongoing basis.  In light of the foregoing, the Board 
finds that the above complaints of left and right knee pain 
and discomfort have been contemplated by the veteran's 
current 20 percent disability rating.  Further, a VA 
addendum, dated in September 2005, indicated that the veteran 
rode a bicycle to work.  

The Board has further considered whether any other diagnostic 
code could serve as a basis for a higher rating here.  
However, as the clinical evidence fails to demonstrate 
impairment of the tibia or fibula, a higher rating under 
Diagnostic Code 5262 is precluded.  Similarly, the evidence 
of record fails to establish ankylosis of the left knee, or 
disability comparable therewith even with consideration of 
functional loss due to pain, precluding a higher rating under 
Diagnostic Code 5256.  See Dinsay v. Brown, 9 Vet. App. 79, 
81 (1996) (indicating that ankylosis is complete immobility 
of the knee joint in a fixed position, either favorable or 
unfavorable); see also April 2006 VA examination report 
(noting no joint ankylosis).  Under Diagnostic Code 5258, 
semilunar cartilage that is dislocated with frequent episodes 
of "locking," pain and effusion into the joint warrants a 
20 percent evaluation.  As such, a higher rating is not 
available under this code.  Additionally, effusion is already 
contemplated in the rating for the service-connected left 
knee disability.  Finally, as will be discussed below, the 
Board finds that evidence of record throughout the rating 
period on appeal does not reflect slight instability and 
therefore separate ratings for arthritis and instability per 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98 are not for application.

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997).  Likewise, the VA 
General Counsel has also held that, when X-ray findings of 
arthritis are present and a veteran's knee disability is 
evaluated under Diagnostic Code 5257, the veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in limitation 
of motion and/or objective findings or indicators of pain.  
See VAOPGCPREC 9-98.  Furthermore, to warrant a separate 
compensable rating for arthritis based on X-ray findings and 
limited motion under Diagnostic Codes 5260 or 5261, the 
limited motion need not be compensable but must at least meet 
the criteria for a zero-percent rating.  A separate 
compensable rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.

In this light, the Board has considered whether the veteran 
is entitled to a separate rating under any other diagnostic 
code.  In this regard, the Board has considered whether 
Diagnostic Code 5257 affords a compensable rating.  
Diagnostic Code 5257 contemplates knee impairment 
characterized by recurrent subluxation or lateral 
instability.  A 10 percent rating is warranted under this 
diagnostic code for slight impairment.  The next-higher 20 
percent rating under that diagnostic code is warranted for 
moderate impairment.  The Board notes that an increase on the 
basis of limitation of function due to factors such as pain, 
weakness, incoordination and fatigability is not for 
application in this analysis of Diagnostic Code 5257, because 
this diagnostic code is not predicated on loss of range of 
motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

The March 2005 VA orthopedic note revealed that the veteran 
had equivocal McMurray tests (greater) on the right than the 
left.  It was also noted in this VA orthopedic record that X-
rays showed medial compartment moderate degenerative process, 
mild patellar femoral.  A March 2005 VA MRI of the right knee 
noted arthritic spurring of the medial compartment of the 
knee.  There was no evidence of internal derangement.  The 
veteran's right anterior and posterior cruciate ligaments 
were intact.  Additionally, the veteran's medial and lateral 
and collateral ligaments, as well as his quadriceps and 
patellar tendons were all normal.  The 2006 VA examiner noted 
no symptoms of instability and no episodes of dislocation or 
of subluxation.  In light of the foregoing evidence, the 
Board finds that the veteran's left and right knee 
disabilities, throughout the rating period on appeal, do not 
rise to the level of slight impairment based on the absence 
of competent evidence demonstrating recurrent subluxation or 
lateral instability of the bilateral knees.  

The Board has considered whether a separate rating is 
warranted for a scar.  In this regard, the record reflects 
that service connection is in effect for a scar on the 
anterior aspect of the right knee, rated as 10 percent 
disabling, effective November 29, 2001.  It is noted that 
this service-connected disability has not been developed for 
appeal nor has the veteran currently contended that such is 
painful.  It is further noted that the evidence of record 
does not currently reflect that the veteran has a scar on his 
left knee.  As such, a separate rating for a scar is not for 
consideration.

In conclusion, there is no basis for increased ratings or 
separate ratings based on instability of the veteran's left 
and right knee disabilities.  Further, the Board finds that 
the clinical evidence from the rating period on appeal does 
not show distinct time periods exhibiting symptoms warranting 
staged evaluations.  Hart, 21 Vet. App. at 509-10.  

Finally, the evidence does not reflect that the disability at 
issue causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  As previously noted, the veteran 
reported riding his bicycle to work.  Although the veteran 
reported missing approximately 2 weeks from work in the past 
year from his job at a food production facility, he reported 
that he was still employed at this position.  See April 2006 
VA examination report.  Hence, referral for the assignment of 
an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) 
is not warranted.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a rating in excess of 20 percent for 
tricompartmetnal degenerative joint disease of the right 
knee, is denied.

Entitlement to a rating in excess of 20 percent for episodes 
of musculoligamentous strain of the left knee with effusion 
and degenerative arthritis, is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


